DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Response to Amendment
The amendment filed on 07/05/2022 has been entered. Applicant’s amendments to the claims have overcome the 35 U.S.C. 103 rejection previously set forth in the previous office action.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains the limitations regarding a fiber optic system leading from an outer side of an installation housing to a first transparent window of an encapsulated housing within the installation housing, where the fiber system is coupled with a fixed coupling module to a receptacle of the installation housing. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, Olszewski et al. (US 20080105524), Markarians (EP 0805535), Scanlon et al. (US 20150296146), Kegelman et al. (US 4958932), Sonnenschein et al. (US 20110063428), and Bonningue et al. (US 20050200842) either singularly or in combination fail to anticipate or render obvious the above described limitations. While the prior art contains elements teaching optical systems that are used to image electrical components including switchgears using the insertion of fibers into a cabinet to reach a viewport, the prior art teaches these fiber systems in the form of endoscopes, which are removable by design, and therefore teach away from attaching/fixing a fiber viewport/eyepiece to the opening of an installation housing in order to view a viewport within the housing. Therefore, it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet the limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483